Exhibit 10.48

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is executed as of this 1st day of October,
2016, by and between IMJETLAGGED, Inc., having a mailing address of c/o
Huskins-Harris, PO Box 22972, Nashville, TN 37202 (“Landlord”), and Franklin
Synergy Bank, having a mailing address of 722 Columbia Avenue, Franklin, TN
37064, Attn: Kevin Herrington (“Tenant”).

WITNESSETH: That in consideration of the mutual covenants and agreements herein
contained, it is agreed by and between Landlord and Tenant as follows:

1. DEMISE OF LEASED PREMISES. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, Unit 110B of the building (the “Building”) located
at 33 Music Square West, Nashville, TN 37203 (the “Leased Premises”), under the
terms and conditions herein, together with a non-exclusive right, in common with
others, to use the following (collectively, the “Common Areas”): the areas of
the Building and the underlying land and improvements thereto that are designed
for use in common by all tenants of the Building and their respective employees,
agents, customers, invitees and others.

2. TERM. The term of this Lease shall begin on October 1, 2016 (the
“Commencement Date”) and shall continue for a period of one (1) year (the
“Term”).

3. BASE RENT. Tenant shall pay to Landlord, without demand or notice, monthly
payments of base rent in the amount of $3,000.00 per month (the “Base Rent”).
Base Rent shall be due and payable in advance on or before the First day of each
calendar month during the Term of this Lease, with the first installment of Base
Rent being due and payable on or before the Commencement Date.

4. LATE PAYMENT. Base Rent not paid in full by the fifth (5th) day of the month
shall be late. In the event that Tenant fails to timely tender an installment of
Base Rent, the unpaid Base Rent shall be subject to a late payment charge of
$100.

5. USE. The Leased Premises shall only be used as commercial office space.

6. PROPERTY TAXES. Property taxes shall be the expense of the Landlord.

7. UTILITIES AND SERVICES. Landlord shall be responsible for obtaining and
maintaining utilities and services serving the Leased Premises for the duration
of the Term. Landlord shall make a reasonable determination of Tenant’s
proportionate share of the cost of such utilities and services connected with
Unit 110B, and Tenant shall pay such share to Landlord as additional rent. Such
utilities and services shall include, but are not limited to, water,
electricity, gas, garbage disposal, and sewer.

8. MAINTENANCE AND REPAIRS.

a. Tenant’s Responsibility. During the Term of this Lease, Tenant shall, at its
own cost and expense, keep and maintain the Leased Premises in good order,
condition and repair, normal wear and tear excepted. In the event Tenant fails
to maintain the Leased Premises as required herein or fails to commence repairs
(requested by Landlord in writing) within thirty (30) days after such request,
or fails diligently to proceed thereafter to complete such repairs, Landlord
shall have the right in order to preserve the Leased Premises or portion
thereof, and/or the appearance thereof, to make such repairs and charge Tenant
for the cost thereof as additional rent.

b. Landlord’s Responsibility. During the Term of this Lease, Landlord at its
sole cost and expense shall maintain in good order, condition and repair, and
replace as necessary, the heating and conditioning system, plumbing system,
electrical system and fixtures, roof, exterior walls and

 

1 of 6

walkways, foundation, and structural frame of the Building and the parking and
landscaped areas or other Common Areas. Landlord will do their best to maintain
property, and will encourage the Condo Association to keep all outside areas
maintained.

9. ALTERATIONS. Tenant, at its sole expense, may remodel, alter, paint, or
structurally change the Leased Premises, and remove any fixtures therein, with
Landlord’s prior written consent. Any alterations or changes which Landlord does
permit shall become the property of Landlord and shall remain in the Leased
Premises at all times during and after the Term of this Lease.

10. SUBLETTING AND ASSIGNMENT. Tenant may not sublet the Leased Premises in
whole or in part or assign this Lease without the prior written consent of
Landlord.

11. INDEMNITY AND INSURANCE.

a. Indemnification by Tenant. Tenant shall protect, defend, indemnify and hold
Landlord, its agents, employees, and contractors harmless from and against any
and all claims, damages, demands, penalties, costs, liabilities, losses, and
expenses (including reasonable attorneys’ fees and expenses at the trial and
appellate levels) to the extent (a) arising out of or relating to any act,
omission, negligence, or willful misconduct of Tenant or Tenant’s agents,
employees, contractors, customers or invitees in or about the Leased Premises,
the Building, or the Common Areas, (b) arising out of or relating to any of
Tenant’s property, or (c) arising out of any other act or occurrence within the
Leased Premises, in all such cases except to the extent caused directly by the
negligence or willful misconduct of Landlord, its agents, employees or
contractors. This Section 11(a) shall survive the expiration or earlier
termination of this Lease.

b. Indemnification by Landlord. Landlord shall protect, defend, indemnify, and
hold Tenant, its agents, employees, and contractors harmless from and against
any and all claims, damages, demands, penalties, costs, liabilities, losses, and
expenses (including reasonable attorneys’ fees and expenses at the trial and
appellate levels) to the extent arising out of or relating to any act, omission,
negligence or willful misconduct of Landlord or Landlord’s agents, employees, or
contractors. This Section 11(b) shall survive the expiration or earlier
termination of this Lease.

c. Tenant’s Insurance. During the term of this Lease, Tenant, at is sole expense
and for the mutual benefit of Landlord and Tenant, shall carry and maintain
comprehensive public liability insurance, including property damage, insuring
Landlord and Tenant against liability for injury to persons or property
occurring in or about the Leased Premises or arising out of its ownership,
maintenance, use, or occupancy. The insurance shall have a limit of not less
than $1,000,000.00 for any accident or occurrence. Tenant agrees that such
insurance policy shall name the Landlord as an additional insured. Upon
Landlord’s request. Tenant shall furnish to Landlord a copy or certificate of
such insurance and proof of payment of the premium thereof in a manner
reasonably acceptable to Landlord.

d. Waiver of Claims: Waiver of Subrogation. Each policy of property insurance
required by this Lease shall contain an endorsement in which the insurance
company waives any right of subrogation that it may acquire against Landlord or
Tenant by virtue of payment of any loss under such policy. In addition, Landlord
and Tenant each waives any claims it may have against the other arising out of
any casualty that would be covered by the policy of property insurance required
to be maintained by it under this Lease, or that actually is covered by any
policy of property insurance maintained by such party, without giving effect to
any deductible amounts or self-insured risks. Tenant shall maintain their own
liability insurance policy with a minimum of one (1) million in liability and
shall name the Landlord as an additional named insured on the policy. Policy
shall remain in effect for duration of lease at the Tenant’s expense.

 

2 of 6

12. CASUALTY. In the event of total or partial destruction of the Building or
the Leased Premises by fire or other casualty, Landlord agrees to promptly
restore and repair same. Rent shall proportionately abate during the time that
the Leased Premises or part thereof are unusable because of any such damage.
Notwithstanding the foregoing, if the Leased Premises are (a) so destroyed that
they cannot be repaired or rebuilt within ninety (90) days from the casualty
date: or (b) destroyed by a casualty that is not covered by the insurance
required hereunder or, if covered, such insurance proceeds are not released by
any mortgagee entitled thereto or are insufficient to rebuild the Building and
the Leased Premises, then either Landlord or Tenant may, upon thirty (30) days’
written notice to the other party, terminate this Lease with respect to matters
thereafter accruing. Tenant waives any right under applicable laws inconsistent
with the terms of this paragraph. Notwithstanding the provisions of this
paragraph, if any such damage or destruction occurs within the final two
(2) months of the Term hereof, either Landlord or Tenant may, without regard to
the aforesaid ninety (90) day period, terminate this Lease by written notice to
the other.

13. EMINENT DOMAIN. If all or any substantial part of the Building or Common
Areas shall be acquired by the exercise of eminent domain, Landlord may
terminate this Lease by giving immediate written notice to Tenant on or before
the date possession thereof is so taken. If all or any part of the Leased
Premises shall be acquired by the exercise of eminent domain so that the Leased
Premises shall become impractical for Tenant to use. Tenant may terminate this
Lease by giving written notice to Landlord as of the date possession thereof is
so taken. All damages awarded shall belong to Landlord; provided, however, that
Tenant may claim dislocation damages if such amount is not subtracted from
Landlord’s award.

14. DEFAULT AND REMEDY.

a. Tenant’s Default. The occurrence of any of the following shall be a
“Default”:

i. Tenant fails to pay any installment of Base Rent within five (5) business
days after the same is due and such failure continues following seven (7) days’
written notice to Tenant.

ii. Tenant fails to perform or observe any other term, condition, covenant or
obligation required under this Lease for a period of thirty (30) days after
written notice thereof from Landlord; provided, however, that if the nature of
Tenant’s default is such that more than thirty (30) days are reasonably required
to cure, then such default shall be deemed to have been cured if Tenant
commences such performance within said thirty (30) day period and thereafter
diligently completes the required action(s) within a reasonable time.

iii. All or substantially all of Tenant’s assets in the Leased Premises or
Tenant’s interest in this Lease are attached or levied under execution (and
Tenant does not discharge the same within sixty (60) days thereafter); a
petition in bankruptcy, insolvency or for reorganization or arrangement is filed
by or against Tenant (and Tenant fails to secure a stay or discharge thereof
within sixty (60) days thereafter); Tenant is insolvent and unable to pay its
debts as they become due; Tenant makes a general assignment for the benefit of
creditors; Tenant takes the benefit of any insolvency action or law; the
appointment of a receiver or trustee in bankruptcy for Tenant or its assets if
such receivership has not been vacated or set aside within thirty (30) days
thereafter; or, dissolution or other termination of Tenant’s corporate charter
if Tenant is a corporation.

b. Landlord’s Remedies. Upon the occurrence of any Default, Landlord may, at
Landlord’s option, terminate this Lease upon written notice to Tenant, and
Tenant shall vacate the Leased Premises within fifteen ( 15) calendar days of
written notice thereof from Landlord.

c. Landlord’s Default and Tenant’s Remedies. Landlord shall be in default if it
fails to perform any term, condition, covenant or obligation required under this
Lease for a period of thirty (30)

 

3 of 6

days after written notice thereof from Tenant to Landlord; provided, however,
that if the term, condition, covenant or obligation to be performed by Landlord
is such that it cannot reasonably be performed within thirty (30) days, such
default shall be deemed to have been cured if Landlord commences such
performance within said thirty-day period and thereafter diligently undertakes
to complete the same. Upon the occurrence of any such default, Tenant may sue
for injunctive relief or to recover damages for any loss directly resulting from
the breach.

d. Nonwaiver of Defaults. Neither party’s failure or delay in exercising any of
its rights or remedies or other provisions of this Lease shall constitute a
waiver thereof or affect its right thereafter to exercise or enforce such right
or remedy or other provision. No waiver of any default shall be deemed to be a
waiver of any other default. Landlord’s receipt of less than the full rent due
shall not be construed to be other than a payment on account of rent then due,
nor shall any statement on Tenant’s check or any letter accompanying Tenant’s
check be deemed an accord and satisfaction. No act or omission by Landlord or
its employees or agents during the Lease Term shall be deemed an acceptance of a
surrender of the Leased Premises, and no agreement to accept such a surrender
shall be valid unless in writing and signed by Landlord.

e. Attorneys’ Fees. If either party defaults in the performance or observance of
any of the terms, conditions, covenants or obligations contained in this Lease
and the non-defaulting party obtains a judgment against the defaulting party,
then the defaulting party agrees to reimburse the non- defaulting party for
reasonable attorneys’ fees incurred in connection therewith. In addition, if a
monetary Default shall occur and Landlord engages outside counsel to exercise
its remedies hereunder, and then Tenant cures such monetary Default, Tenant
shall pay to Landlord, on demand, all expenses incurred by Landlord as a result
thereof, including reasonable attorneys’ fees, court costs and expenses actually
incurred.

15. MISCELLANEOUS.

a. Benefit of Landlord and Tenant. This Lease shall inure to the benefit of and
be binding upon Landlord and Tenant and their respective successors and assigns.

b. Governing Law. This Lease shall be governed in accordance with the laws of
the State where the Building is located.

c. Force Majeure. Landlord and Tenant (except with respect to the payment of any
monetary obligation) shall be excused for the period of any delay in the
performance of any obligation hereunder when such delay is occasioned by causes
beyond its control, including but not limited to work stoppages, boycotts,
slowdowns or strikes; shortages of materials, equipment, labor or energy;
unusual weather conditions; or acts or omissions of governmental or political
bodies.

d. Notices. Any notice required or permitted to be given under this Lease or by
law shall be in writing and shall be deemed received on the date delivered
(a) by hand delivery, (b) by U.S. mail, certified or registered, with return
receipt requested, or (c) by FedEx, Airborne, UPS or other national overnight
courier service, and in each case addressed to the party who is to receive such
notice at the address specified in the opening paragraph of this Lease, or at
such other address as either party may designate from time to time.

e. Holding Over. Tenant will have no right to remain in possession of all or any
part of the Leased Premises after the expiration of the Term. If Tenant remains
in possession of any part of the Leased Premises after the expiration of the
Term, with the express or implied consent of Landlord: (a) such tenancy will be
deemed to be a periodic tenancy from month-to-month only; (b) such tenancy will
not constitute a renewal or extension of this Lease for any further Term;
(c) such Tenancy may be terminated by Landlord upon the earlier of thirty
(30) days’ prior written notice or the earliest date

 

4 of 6

permitted by law. In such event, Base Rent will be increased to an amount equal
to one hundred twenty five percent (125%) of the Base Rent payable during this
last month of the Term, and any other sums due under this Lease will be payable
in the amount and at the times specified in this Lease. Such month-to- month
tenancy will be subject to every other term, condition, and covenant in this
Lease.

f. Partial Invalidity; Complete Agreement. If any provision of this Lease shall
be held to be invalid, void or unenforceable, the remaining provisions shall
remain in full force and effect. This Lease represents the entire agreement
between Landlord and Tenant covering everything agreed upon or understood in
this transaction. There are no oral promises, conditions, representations,
understandings, interpretations or terms of any kind as conditions or
inducements to the execution hereof or in effect between the parties. No change
or addition shall be made to this Lease except by a written agreement executed
by Landlord and Tenant.

g. Landlord Representations and Warranties. Landlord hereby represents and
warrants that (i) Landlord is duly organized, validly existing and in good
standing (if applicable) in accordance with the laws of the State under which it
was organized; (ii) Landlord is authorized to do business in the State where the
Building is located; (iii) the individual(s) executing and delivering this Lease
on behalf of Landlord has been properly authorized to do so, and such execution
and delivery shall bind Landlord to its terms; and (iv) Landlord will deliver
the Leased Premises to Tenant in accordance with all applicable laws and
regulations.

h. Landlord’s Right of Access. Landlord shall have the right to access the
Leased Premises for inspection, repairs, and maintenance during normal business
hours. In the case of emergency, Landlord may enter the Leased Premises at any
time to protect life and prevent damage to the Leased Premises and/or Building.
Landlord may place a “for rent” or “for sale” sign on the interior and exterior
of the Leased Premises and may show the Leased Premises to prospective tenants
or purchasers during normal business hours.

i. Signs. Tenant may utilize signs on the Building, subject to Landlord’s
consent and on the condition that Tenant must obtain, at its sole expense, all
permits and licenses required for the erection and maintenance of the signs.
Additionally, any signs are limited to the main door, windows on the Tenant’s
level, and the main display in front of the Building. Tenant shall indemnify and
hold harmless Landlord against and from any and all losses, damages, claims,
suits, or actions for any injury or damage to person or property caused by the
erection and maintenance of the signs, and insurance coverage therefore shall be
included in the public liability policy which Tenant is required to furnish
under this Lease.

j. Parking. Tenant shall be entitled to the non-exclusive use of the parking
spaces designated for the Building by Landlord.

k. Consent. Where the consent of a party is required hereunder, such consent
will not be unreasonably withheld, conditioned or delayed.

l. Time. Time is of the essence of each term and provision of this Lease.

[Signature Page to Follow]

 

5 of 6

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

LANDLORD: IMJETLAGGED, INC. By:   /s/ Rebecca Y Harris Name:  

Rebecca Y Harris

Title:  

Secretary, IMJETLAGGED, INC.

 

TENANT: FRANKLIN SYNERGY BANK By:   /s/ Kevin Herrington Name:  

Kevin Herrington

Title:  

SVP, COO

 

6 of 6